Title: From George Washington to William Galvan, 31 December 1781
From: Washington, George
To: Galvan, William


                        
                             31 December 1781
                        
                        Monsieur Galvan entered the service of the United States as a Lieutent in the 2d Regt of South Carolina in
                            Septemr 1776. In January 1780 he was promoted to the Rank of Major and served that Camapign in the Light Infantry of the
                            Army under my immediate command—In the beginning of the present year he was appointed to a command in the detachment
                            formed under Major Genl The Marquis de la Fayette for the support of the State of Virginia. For His services upon that
                            occasion he has received very honorable testimonials from the Marquis—His Health having obliged him to quit his command
                            in the line, he acted at the Seige of York as Division Inspector and performed the duty of Major of the Trenches to Major
                            Genl Baron de Steuben.
                        In the different services upon which I have had occasion to employ Majr Galvan, I have found him Zealous—brave—active and intelligent—and I have every reason to believe that he has upon all other occasions conducted himself
                            equally well. Given under my Hand and Seal at Philada the 31st of Decemr 1781.

                    